DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 25-27, 29, 33, 44-48 and 50-56 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (U.S. Patent Application No. 2016/0108123) and further in view of Burke et al. (The Journal of Urology, December 2012, 188:2391-2397) and Ramesh et al. (Clin Cancer Res, 2006, 12(1):305-313).
The claims are directed to a method of treating a solid or lymphatic tumor in an individual, comprising: 
a) intravesically administering an effective amount of an oncolytic virus; and 
b) intravenously administering an effective amount of an immunomodulator, wherein the immunomodulator is an inhibitor of an immune checkpoint molecule selected from the group consisting of CTLA-4, PD-1, PD-L1, PD-L2, TIM3, B7-H3, B7-H4, LAG-3, KIR, and ligands thereof, wherein the oncolytic virus is CG0070, and wherein the solid or lymphatic tumor is bladder cancer.
	Freemen et al. teaches administering an anti-PDL1 antibody to treat a solid tumor, a hematological cancer or a metastatic cancer.  Examples of solid tumors include bladder cancer, e.g., a non-muscle invasive bladder cancer (see paragraph [0129], see also paragraphs [0137], [0497] and [0883]) [claims 1 and 47].  Freeman et al. further teaches that the anti-PDL1 antibody can be combined with an oncolytic virus to treat any of the disclosed cancers.  Freemen et al. specifically recites “[i]n one embodiment, an oncolytic virus is administered in combination with an anti-PD-L1 antibody molecule as described herein” (see paragraphs [00209] and [00807] to [00818]) [claim 1].  Freeman et al. also teaches that the anti-PDL1 antibody can be administered with an anti-PD-1 inhibitor such as immunoadhesin or an anti-PD1 antibody such as Nivolumab or Pidilizumab (see paragraphs [0585] and [0845]) [claim 48], and the oncolytic virus can be ColoAd1, OnCOS-102, VNC-01, ICOVIR-5, Celyvir, CG0070 or DNX-2401 (see paragraphs [0811] to [0817]).  The oncolytic virus can be administered intratumorally, transdermally, transmucosally, orally, intranasally, or via pulmonary administration (see paragraph [0818]).  The anti-PDL1 antibody can be administered systemically (e.g., orally, parenterally, subcutaneously, intravenously [claim 56], rectally, intramuscularly, intraperitoneally, intranasally, transdermally, or by inhalation or intracavitary installation) (see paragraph [0151]).
	Freeman et al. does not teach administering the oncolytic virus intravesically when treating bladder cancer.  However, Burke et al. teaches the use of oncolytic adenovirus CG0070 to treat cancerous tumors of the bladder.  Burke et al. further teaches that the CG0070 was administered intravesically.  Likewise, Ramesh et al. teaches the administration of CG0070 intravesically to treat bladder cancer.  Ramesh et al. further states that:
Intravesical administration of a therapeutic agent would greatly assist in maximizing the drug delivery to the target tumor tissue with minimum distribution to the vital organs outside of the bladder. Hence, bladder cancer has been treated traditionally through the intravesical instillation of therapeutic agents such as Bacillus Calmette-Guerin, chemotherapeutic agents, and gene therapeutic agents. Local delivery of an armed oncolytic adenovirus in the bladder would allow for efficient infection of the superficial tumors by adenovirus without significant systemic exposure and thus restrict the transgene expression from the infected tumor cells wherein the virus replicates with minimal overall circulating levels of the transgene.

	Thus, based on the combined teachings of Freeman et al., Burke et al. and Ramesh et al., when treating bladder cancer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the bladder cancer by administering a combination of the anti-PDL1 antibody and CG0070 oncolytic virus, where the anti-PDL1 antibodies are administered systemically (e.g., intravenously) and the oncolytic virus CG0070 is administered intravesically.  One would have been motivated to do so and there would have been a reasonable expectation of success in treating bladder cancer with the combination given the teachings and findings of Freeman et al. [cancers including bladder cancer can be treated with an anti-PDL1 antibody or a combination of the anti-PDL1 antibody and an oncolytic virus such as CG0070] and the teachings of Burke et al. [bladder cancer can be treated with CG0070] and given the teachings of Ramesh et al. [bladder cancer can be treated with CG0070 and the local delivery of an armed oncolytic adenovirus (e.g., CG0070) in the bladder would allow for efficient infection of the superficial tumors by adenovirus without significant systemic exposure and thus restrict the transgene expression from the infected tumor cells wherein the virus replicates with minimal overall circulating levels of the transgene].
Further, the courts have said: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art."  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)  See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  (See MPEP §2144.06(I) – Combining Equivalents Known For The Same Purpose).  In this case, each component in the combination taught by Freeman et al. (anti-PDL1 antibody and CG0070) is known in the art for treating bladder cancer.  Therefore, it is obvious to combine anti-PDL1 antibody and CG0070 to treat bladder cancer.
Regarding claims 25, 26 and 55, Ramesh et al. teaches that pretreatment of the bladder with the transduction enhancement agents such as Syn3 and dodecyl β-D-maltoside may enhance the infectivity of adenovirus in tumors with consequently improved clinical efficacy (see page 312, bottom right column).  Thus, in order to improve the delivery of the oncolytic virus to the bladder, it would be obvious for one of ordinary skill in the art to pretreat the bladder with a transduction enhancing agent as taught by Ramesh et al.  
Regarding claims 27, 29, 33, 44-46 and 52, Freeman et al. teaches that refractory or recurrent malignancies can be treated using the disclosed methods (see paragraph [0497]).  Refractory malignancy is cancer that does not respond to a prior treatment (i.e., a therapeutic agent). Ramesh et al. teaches that in spite of early intervention with Bacillus Calmette-Guerin (BCG) and transurethral resection, a high recurrence rate of bladder cancer warrants the development of new therapeutic modalities such as oncolytic viruses (see page 305).  Thus, one of ordinary skill in the art would readily understand that prior treatments for bladder cancer (e.g., BCG) that fail and lead to recurrence can be treated with the methods of Freeman et al. (administering anti-PDL1 antibody and CG0070).
Regarding claims 50 and 51, Burke et al. teaches using CG0070 to treat patients with Ta and carcinoma in situ (CIS).  Burke et al. found that patients with T1 disease failed to respond to therapy, while those with Ta and CIS regardless of grade appeared to benefit from treatment. Therefore, targeting CIS and Ta NIBC with 1012 vp per dose on a weekly x 6 schedule appears reasonable for future studies (see page 2396, right column).  Thus, one of ordinary skill in the art would be motivated to treat patients with Ta/CIS with the anti-PDL1/CG0070 combination of Freeman et al., and there would be a reasonable expectation of success given the findings of Burke et al.
Regarding claims 53 and 54, Burke et al. teaches treating bladder cancer patients with single or multiple (every 28 days x 3 or weekly x 6) intravesical infusions of CG0070 at 1 of 4 dose levels (1 x 1012, 3 x 1012, 1 x 1013 or 3 x 1013 viral particles).  Thus, determining other workable dosing schedules is routine experimentation.  	According to section 2144.05 of the MPEP, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)  Here, the dosing schedule used by Burke et al. was sufficient to treat the bladder cancer.  Therefore, determining other optimum or workable dosages and rates is routine experimentation.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Arguments
In the reply dated March 31, 2022, applicant again argues that Freeman et al. enumerates long laundry lists of agents that may be used in combination with the anti-PDL1 antibody and a person of ordinary skill in the art would not have been motivated to selected CG0070.  Applicant’s arguments have been fully considered and not found persuasive. 
	Freeman et al. names several agents that can be combined with the anti-PDL1 antibody.  However, Freeman et al. specifically teaches the combination of anti-PDL1 antibody with an oncolytic virus.  See paragraph [0209], which states “[i]n one embodiment, an oncolytic virus is administered in combination with an anti-PD-L1 antibody molecule as described herein”.  Further, it is obvious to combine equivalents known for the same purpose (See MPEP §2144.06(I)).  In this case, each component in the combination taught by Freeman et al. (anti-PDL1 antibody and CG0070) is known in the art for treating bladder cancer.  Therefore, it is obvious to combine anti-PDL1 antibody and an oncolytic virus to treat bladder cancer.  Additionally, Freeman et al. teaches the following exemplary oncolytic viruses: Group B Oncolytic Adenovirus, ONCOS-102, VCN-01, Conditionally Replicative Adenovirus ICOVIR-5, Celyvir, CG0070, DNX-2401 (see paragraphs [0810] to [0818]).  Thus, there is a finite list of exemplary oncolytic viruses recited by Freeman et al.  Furthermore, the state of the prior art, in particular Burke et al. and Remesh et al., provide further motivation to select an oncolytic virus, specifically CG0070, from the list of agents disclosed by Freemen et al. to combine with the anti-PDL1 antibody.
	Applicant again argues that Freeman et al. provides no evidence that the combination of an anti-PDL1 antibody with any oncolytic virus is effective.  Applicant’s arguments have been considered and are not found persuasive.
Freeman et al. is not required to demonstrate the efficacy of the disclosed combination.  Nonetheless, given the effect of CG0070 on bladder cancer as taught by Burke et al. and Ramesh et al., one of ordinary skill in the art would have a reasonable expectation of success in combining the anti-PDL1 antibody, which is also taught as being useful for treating bladder cancer, with CG0070 for the purpose of treating bladder cancer. 
Applicant again argues, individually, that Burke et al. and Remesh et al. i) do not teach the claimed combination, and ii) provide no evidence of efficacy of combining intravesical administration of CG0070 with the intravenous administration of any immunomodulator.  Applicant’s arguments have been considered and are not found persuasive. 
Burke et al. and Remesh et al. are secondary reference and are not required to teach the claimed combination.  Further, Burke et al. and Remesh et al. are not required to demonstrate the efficacy of the combination.  
Freeman et al. provided several exemplary administration routes for the oncolytic virus.  However, intravesical administration was not recited.  Burke et al. and Ramesh et al. both teach that it is typical to administer the oncolytic virus CG0070 intravesically when treating bladder cancer.  Ramesh et al. further teaches that intravesical administration is preferred because intravesical administration of a therapeutic agent would greatly assist in maximizing delivery to the target tumor tissue with minimum distribution to the vital organs outside of the bladder.  Thus, given the total teachings of Freeman et al., Burke et al. and Remesh et al., one of ordinary skill in the art would have a reasonable expectation of success in combining the anti-PDL1 antibody, which is taught as being useful for treating bladder cancer by Freeman et al., with an oncolytic virus such as CG0070, which is specifically pointed to by Freeman et al. in paragraphs [0209] and [0807] to [0818] and taught by Burke et al. and Remesh et al. for the purpose of treating bladder cancer, and one of ordinary skill in the art would understand that intravesical administration of CG0070 is a viable, and even preferred route of administration because intravesical administration of a therapeutic agent would greatly assist in maximizing delivery to the target tumor tissue with minimum distribution to the vital organs outside of the bladder. 
	Applicant next argues that the claimed method produces superior or surprising results. Applicant provides a Declaration under 37 C.F.R. §1.132 to support this argument.  Applicant’s arguments and Declaration under 37 C.F.R. §1.132 have been considered and are found persuasive in part. 
While applicant’s Declaration under 37 C.F.R. §1.132 appears to demonstrate unexpected results when comparing data for the combination CG0070/pembrolizumab with data for CG0070 alone and with data for pembrolizumab alone, applicant has not demonstrated that combinations comprising CG0070 with any of the other immune checkpoint inhibitors recited in claim 1 would yield similar results.  Each immune checkpoint inhibitor in claim 1 has different properties, structures, functions and modes of operation from the others. Therefore, the unexpected results from CG0070/pembrolizumab cannot readily be extrapolated to the other immune checkpoint inhibitors in claim 1. 
Section 716.02(d) of the M.P.E.P. states that "[w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31,65 USPQ2d 1379, 1382- 85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731,741,218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.)

Allowable Subject Matter
Claim 49 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648